Exhibit No. (10)p

KIMBERLY-CLARK CORPORATION

SEVERANCE PAY PLAN

Amended and restated as of November 18, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

      

TITLE

    

I

     NAME, PURPOSE AND EFFECTIVE DATE OF PLAN    1

II

     DEFINITIONS    1

III

     ELIGIBILITY AND PARTICIPATION    4

IV

     SEVERANCE BENEFITS    6

V

     PLAN ADMINISTRATION    7

VI

     LIMITATIONS AND LIABILITIES    11      APPENDIX A - COVERED EMPLOYERS    13

 



--------------------------------------------------------------------------------

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1.1 Name of the Plan. Kimberly-Clark Corporation (the “Corporation”) hereby
establishes a severance pay plan for its Employees, to be known as the
Kimberly-Clark Corporation Severance Pay Plan (the “Plan”) as set forth in this
document. The Plan is intended to qualify as an employee welfare benefit plan
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

1.2 Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees a severance benefit in the event of involuntary termination of
employment. The Plan is not intended as a replacement or substitution for any
confidentiality or noncompete agreement between an Employee and Employer
executed prior or subsequent to the effective date of the Plan.

 

1.3 Effective Date. The Plan is effective as of January 1, 1998 and is amended
and restated to apply to involuntary Separations of Service after November 17,
2009.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. When the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below unless the context clearly
indicates otherwise:

 

  (a) Average MAAP: The three year average of the annual awards paid to the
Participant under MAAP. The three year average of the annual awards paid to the
Participant will be determined based on the three year period consisting of the
year of the termination of employment (or, if the award for that year has not
yet paid for the year of severance, for the preceding year) and the two
preceding years. If a Participant has been paid less than three years of annual
awards the Average MAAP will be determined based on the average dollar amount of
the annual awards paid in prior years to the Participant under MAAP. If a
Participant has not received any prior payment of annual awards, the Average
MAAP will be determined as follows:

 

  (i) For a Participant classified at the Corporation’s Grade 1 through 4 level,
as defined by the Corporation’s compensation department, the Average MAAP shall
be calculated based on the prior three year average MAAP payment to other
employees at the same grade level.

 

  (ii) For a Participant at the GSLT level (except for the Chief Executive
Officer of the Corporation), the Average MAAP shall be calculated based on the
prior three year average MAAP payment to Participants at GSLT level.

 

1



--------------------------------------------------------------------------------

  (iii) For the Chief Executive Officer of the Corporation, the Average MAAP
shall be calculated based on the prior three year average MAAP payment to the
previous Chief Executive Officer(s) of the Corporation.

 

  (b) Board: The Board of Directors of the Corporation.

 

  (c) Cause: Any termination of employment which is classified by the Employer
as for cause, including but not limited to: (i) unsatisfactory performance of
duties, or inability to meet the requirements of the position; (ii) any habitual
neglect of duty or misconduct of the Employee in discharging any of his duties
and responsibilities; (iii) excessive unexcused, or statutorily unprotected
absenteeism or inattention to duties; (iv) failure or refusal to comply with the
provisions of the Employer’s personnel manual or any other rule or policy of the
Employer; (v) misconduct, including but not limited to, engaging in conduct
which the Committee reasonably determines to be detrimental to the Employer;
(vi) disloyal, dishonest or illegal conduct by the Employee; (vii) theft, fraud,
embezzlement or other criminal activity involving the Employee’s relationship
with the Employer; (viii) violation of any applicable statute, regulation, or
rule, or provision of any applicable code of professional ethics;
(ix) suspension, revocation, or other restriction of the Participant’s
professional license, if applicable; or (x) the Employer’s inability to confirm,
to its sole satisfaction, the references and/or credentials which the
Participant provided with respect to any professional license, educational
background and employment history.

 

  (d) COBRA: Medical continuation coverage elected under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985. Participants shall be
eligible to receive medical continuation coverage under COBRA for the number of
months provided under Article IV without payment of the applicable premium if
the Participant is otherwise eligible for, and timely elects, COBRA medical
continuation coverage. The Participant shall be responsible for any additional
months of COBRA coverage elected beyond the months of COBRA provided by the
Corporation under this Plan. The Participant may also enroll in other applicable
COBRA coverage (e.g. dental and/or the health care spending accounts); however,
the Participant shall be responsible for and must pay the COBRA premium for such
coverage.

 

  (e) Code: The Internal Revenue Code of 1986, as amended from time to time, and
as construed and interpreted by valid regulations or rulings issued thereunder.

 

  (f) Committee: The Benefits Administration Committee appointed to administer
and regulate the Plan as provided in Article V.

 

  (g)

Comparable Position: A position offered to an employee will be considered a
Comparable Position under this Plan unless the Committee determines in its sole
discretion that any of the following apply (i) there is a material diminution in
the Employee’s Earnings on the date of such offer, (ii) a material change in the
geographic location at which the Employee must perform the services, (iii) the
position offered to the Employee is a material diminution of the Employee’s
authority, duties or responsibilities. The Employee must provide notice to the
Corporation of the existence of any of the above conditions within a period not
to

 

2



--------------------------------------------------------------------------------

 

exceed 90 days of the initial offer of the non-Comparable Position to the
employee, upon the notice of which the Corporation must be provided a period of
at least 30 days during which it may remedy the offer and not be required to pay
the severance amount. The determination whether a position offered will be
considered a Comparable Position under this Plan shall be in the Committee’s
sole discretion and the Committee shall have the power to promulgate Committee
Rules and other guidelines in connection with this determination. Any such
determination by the Committee whether a Participant is offered a Comparable
Position shall be final and conclusive as to all Eligible Employees and other
persons claiming rights under the Plan.

 

  (h) Earnings: The base salary of an Eligible Employee at his or her current
stated hourly, weekly, monthly or annual rate on his Termination Date. If
Eligible Employee is a full-time Employee, Earnings are the hourly pay rate
(excluding shift differential) times 40 (hours). If Eligible Employee is an
Employee who works less than 40 hours per week, Earnings are the hourly pay rate
(excluding shift differential) times the Employee’s regularly scheduled hours
per week. Earnings do not include overtime pay, MAAP, bonus or other
remuneration for all Eligible Employees. The calculation of a week of Earnings
shall be made subject to any applicable Committee rule.

 

  (i) Effective Date: January 1, 1998, or with respect to a particular
Subsidiary, such later date as of which the Committee deems such Subsidiary to
be an Employer, or as set forth in Appendix A. The Plan is amended and restated
to apply to involuntary Separations of Service after November 17, 2009.

 

  (j) Eligible Employee: An hourly Employee not covered by a collective
bargaining unit, or salaried Employee, on the regular payroll of an Employer.
For purposes of this subsection, “on the regular payroll of an Employer” shall
mean paid through the payroll department of such Employer, and shall exclude
employees classified by an Employer as intermittent or temporary, and persons
classified by an Employer as independent contractors, regardless of how such
employees may be classified by any federal, state, or local, domestic or
foreign, governmental agency or instrumentality thereof, or court.

 

  (k) Employee: A person employed by an Employer.

 

  (l) Employer: The Corporation and each Subsidiary which the Committee shall
from time to time designate as an Employer for purposes of the Plan. A list of
Employers is set forth in Appendix A.

 

  (m) MAAP: The Management Achievement Award Program, the Executive Officer
Achievement Award Program or any successor plans.

 

  (n) MAAP Eligible: Eligible Employees who as of their date of termination of
employment meet the eligibility requirements to participate under MAAP.

 

  (o) Participant: An individual who has met the eligibility requirements to
receive Severance Pay pursuant to Article III.

 

3



--------------------------------------------------------------------------------

  (p) Plan Year: A twelve calendar month period beginning January 1 through
December 31.

 

  (q) Separation from Service. Termination of employment with the Corporation or
a Subsidiary. A Separation from Service will be deemed to have occurred if the
Employee’s services with the Corporation or a Subsidiary is reduced to an annual
rate that is 20 percent or less of the services rendered, on average, during the
immediately preceding three years of employment (or if employed less than three
years, such lesser period). The Committee shall have the power to promulgate
Committee Rules and other guidelines in connection with the determination of a
Separation from Service and any such determination by the Committee shall be
final and conclusive as to all Eligible Employees and other persons claiming
rights under the Plan.

 

  (r) Severance Pay: Payment made to a Participant pursuant to Article IV
hereof.

 

  (s) Subsidiary: Any corporation, 50% or more of the voting shares of which are
owned directly or indirectly by the Corporation, which is incorporated under the
laws of one of the States of the United States.

 

  (t) Termination Date: The date of an Employee’s Separation from Service.

 

  (u) Years of Service: An Employee shall be credited with a Year of Service for
each year commencing with the Employee’s vacation eligibility date as maintained
by the payroll department of such Employer until the Employee’s Termination
Date, rounded to the nearest whole year of service. Notwithstanding any
provision in the Plan to the contrary, an Employee’s credited Years of Service
shall be reduced to the extent such Years of Service have previously been used
to calculate a prior severance payment to the Employee.

 

2.2 Construction: Where appearing in the Plan the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall mean and refer to the entire Plan and not to
any particular Section or subsection.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1 Participation. An Eligible Employee shall become a Participant on the later
of the Effective Date or the first day actively employed by an Employer.

 

3.2 Eligibility. Each Participant whose employment is involuntarily terminated
shall receive Severance Pay; provided, however, that Severance Pay shall not be
paid to any Participant who:

 

  (a) is terminated for Cause;

 

4



--------------------------------------------------------------------------------

  (b) is terminated during a period in which such Participant is not actively at
work (i.e. has been on leave) for more than 25 weeks, except to the extent
otherwise required by law;

 

  (c) voluntarily quits or retires;

 

  (d) dies;

 

  (e) is offered a Comparable Position as defined in Section 3.5 below.

 

3.3 Duration. A Participant remains a Participant under the Plan until the
earliest of:

 

  (a) the date the Participant is no longer an Eligible Employee;

 

  (b) the Participant’s Termination Date; or

 

  (c) the date the Plan terminates.

 

3.4 Severance Agreement and Release. No Participant shall be entitled to receive
Severance Pay hereunder unless such Participant executes a Separation Agreement
and Full and Final Release of Claims, in the form required by the Corporation,
within the period specified for such individual therein and such Participant
does not revoke such Separation Agreement and Full and Final Release of Claims
in writing within the 7-day period following the date on which it is executed.

 

3.5 Comparable Position. Severance Pay shall not be paid to any Employee whose
employment is involuntarily terminated related to

 

  (a) any separation or reorganization of the Corporation including, but not
limited to, a sale, spin-off or shutdown of a portion of the Corporation,
including but not limited to a portion of a mill or other location, if such
Employee is offered a Comparable Position with the successor entity,

 

  (b) the outsourcing of an Employee to a company other than an Employer, in
which such Employee is offered or continues in a Comparable Position, or

 

  (c) any elimination of a job function, or transfer of an Employee’s position
to another location, in which such Employee is offered a Comparable Position
with the Corporation.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

SEVERANCE BENEFITS

 

4.1 Severance Pay. Whether any Severance Pay is payable under this Plan, or any
increase or decrease in the amount of Severance Pay, shall be in the sole
discretion and as authorized pursuant to subsection 5.7(b) below. Any such
increase or decrease in the amount of Severance Pay shall be final and
conclusive as to all Eligible Employees and other persons claiming rights under
the Plan. Subject to the exercise of such discretion, a Participant’s Severance
Pay shall be determined as follows:

 

  (a) Each individual who is eligible as provided in Article III above, shall
receive, the Severance Pay, COBRA, outplacement assistance services and Employee
Assistance Program services set forth below.

 

Provision

  

GSLT

   Grades
1-4    Other
MAAP-Eligible    Salaried
Exempt    Salaried
Non-Exempt    Production
Non-Union Severance -Termination on or after 12 months employment    2 x the sum
of annual Earnings plus Average MAAP    The sum of
annual
Earnings plus
Average
MAAP    2 weeks of
Earnings per
Year of
Service (26
weeks
Earnings
minimum)    2 weeks of
Earnings per
Year of
Service (12
weeks
Earnings
minimum)    1 week of
Earnings per
Year of
Service (6
weeks
Earnings
minimum)    1 week of
Earnings per
Year of
Service (6
weeks
Earnings
minimum) Severance – Termination within first 12 months employment    3 months
Earnings    3 months
Earnings    3 months
Earnings    3 months
Earnings    6 weeks
Earnings    6 weeks
Earnings Current Year MAAP    Pro-rated based on actual performance if
Separation from Service is after March 31 of the performance year    Pro-rated
based on
actual
performance
if Separation
from Service
is after March
31 of the
performance
year    Pro-rated
based on
actual
performance
if Separation
from Service
is after March
31 of the
performance
year          COBRA    6 months    6 months    6 months    6 months    6 months
   6 months Outplacement    6 months    6 months    6 months    3 months    2
weeks    2 weeks EAP    3 months    3 months    3 months    3 months    3 months
   3 months

 

  (b) Severance Pay shall be paid as a lump sum cash payment no later than 60
days following the Participant’s Termination Date, provided, however, should any
payments under this Plan be delayed no interest will be owed to the Participant
with respect to such late payment. Notwithstanding the foregoing, any current
year MAAP that is payable shall be paid at the same time as it was payable under
the provisions of MAAP but no later than 60 days following the calendar year of
the Separation from Service.

 

  (c)

The Severance Pay determined pursuant to subsection 4.1(a) above will be offset
by any amount paid to a Participant (but not less than zero) pursuant to the
Worker Adjustment and Retraining Notification Act (“WARN”), or any similar state
law, in lieu of notice thereunder. The benefits provided under this Plan are

 

6



--------------------------------------------------------------------------------

 

intended to satisfy any and all statutory obligations that may arise out of an
Eligible Employee’s involuntary termination, and the Committee shall so construe
and implement the terms of the Plan.

 

  (d) If, at the time Severance Pay is to be made hereunder, a Participant is
indebted or obligated to an Employer or any affiliate, then such Severance Pay
shall be reduced by the amount of such indebtedness or obligation to the extent
allowable under applicable federal or state law; provided that the Corporation
may in its sole discretion elect not to reduce the Severance Pay by the amount
of such indebtedness or obligation and provided that any such election by the
Corporation shall not constitute a waiver of its claim of such indebtedness or
obligation, in accordance with applicable law.

 

  (e) Notwithstanding any provision in the Plan to the contrary, Severance Pay
shall be reduced by the amount of any other severance payments, whether under
any severance plan or offer letter or other individual agreement, made by an
Employer.

 

  (f) Severance Pay hereunder shall not be considered “compensation” for
purposes of determining any benefits provided under any pension, savings, or
other benefit plan maintained by an Employer.

 

4.2 Withholding. A Participant shall be responsible for payment of any federal,
Social Security, state, local or other taxes on Severance Pay under the Plan.
The Employer shall deduct from Severance Pay any federal, Social Security,
state, local or other taxes which are subject to withholding, as determined by
the Employer.

 

4.3 Recovery of Overpayments. If it is determined that any amount paid to an
individual under this Plan should not have been paid or should have been paid in
a lesser amount, written notice thereof shall be given and such individual shall
promptly repay the amount of the overpayment to the Plan. Notwithstanding the
foregoing, the Plan in all cases reserves the right to pursue collection of any
remaining overpayments if the above recovery efforts under this paragraph have
failed.

ARTICLE V

PLAN ADMINISTRATION

BENEFITS ADMINISTRATION COMMITTEE

 

5.1 Membership. The Committee shall consist of at least three persons who shall
be officers or directors of the Corporation or Eligible Employees. Members of
the Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Chief Human Resources Officer of the Corporation (the “CHRO”).
The CHRO shall appoint one of the members of the Committee to serve as chairman.
If the CHRO does not appoint a chairman, the Committee, in its discretion, may
elect one of its members as chairman. The Committee shall appoint a Secretary
who may be but need not be, a member of the Committee. The Committee shall not
receive compensation for its services. Committee expenses shall be paid by the
Corporation.

 

7



--------------------------------------------------------------------------------

5.2 Powers. The Committee shall have all such powers as may be necessary to
discharge its duties hereunder, including, but not by way of limitation, the
power to construe or interpret the Plan, to determine all questions of
eligibility hereunder, to adopt rules relating to coverage, and to perform such
other duties as may from time to time be delegated to it by the Board. Any
interpretations of this Plan by persons other than the Committee or individuals
or organizations to whom the Committee has delegated administrative duties shall
have no effect hereunder. The Committee may prescribe such forms and systems and
adopt such rules and methods and tables as it deems advisable. It may employ
such agents, attorneys, accountants, actuaries, medical advisors, or clerical
assistants (none of whom need be members of the Committee) as it deems necessary
for the effective exercise of its duties, and may delegate to such agents any
power and duties, both ministerial and discretionary, as it may deem necessary
and appropriate. Notwithstanding the foregoing, any claim which arises under any
other plan shall not be subject to review under this Plan, and the Committee’s
authority under this Article V shall not extend to any matter as to which an
Administrator under such Program is empowered to make determinations under such
plan. In administering the Plan, the Committee will be entitled, to the extent
permitted by law, to rely conclusively on all tables, valuations, certificates,
opinions and reports which are furnished by, or in accordance with the
instructions of, the Committee of each of the Programs, or by accountants,
counsel or other experts employed or engaged by the Committee.

 

5.3 Procedures. The Committee may take any action upon a majority vote at any
meeting at which all members are present, and may take any action without a
meeting upon the unanimous written consent of all members. All action by the
Committee shall be evidenced by a certificate signed by the chairperson or by
the secretary to the Committee. The Committee shall appoint a secretary to the
Committee who need not be a member of the Committee, and all acts and
determinations of the Committee shall be recorded by the secretary, or under his
supervision. All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.

 

5.4 Rules and Decisions. All rules and decisions of the Committee shall be
uniformly and consistently applied to all Eligible Employees and Participants
under this Plan in similar circumstances and shall be conclusive and binding
upon all persons affected by them.

 

5.5 Books and Records. The records of the Employers shall be conclusive evidence
as to all information contained therein with respect to the basis for
participation in the Plan and for the calculation of Severance Pay.

 

5.6

Claim Procedure. The Committee procedure for handling all claims hereunder and
review of denied claims shall be consistent with the provisions of ERISA. If a
claim for Plan benefits is denied, the Committee shall provide a written notice
within 90 days to the person claiming the benefits that contains the specific
reasons for the denial, specific references to Plan provisions on which the
Committee based its denial and a statement that the claimant may (a) request a
review upon written application to the Committee within 60 days, (b) may review
pertinent Plan documents and (c) may submit

 

8



--------------------------------------------------------------------------------

 

issues and comments in writing. If a claim is denied because of incomplete
information, the notice shall also indicate what additional information is
required. If additional time is required to make a decision on the claim, the
Committee shall notify the claimant of the delay within the original 90 day
period. This notice will also indicate the special circumstances requiring the
extension and the date by which a decision is expected. This extension period
may not exceed 90 days beyond the end of the first 90-day period.

The claimant may request a review of a denied claim by writing the Committee in
care of the Plan Administrator. The appeal must, however, be made within 60 days
after the claimant’s receipt of notice of the denial of the claim. Pertinent
documents may be reviewed in preparing an appeal, and issues and comments may be
submitted in writing. An appeal shall be given a complete review by the
Committee, and a written decision, including reasons, shall be provided within
60 days. If there are special circumstances requiring an extensive review, the
Committee shall notify the claimant in a written notice within the original 60
day period of its receipt of the appeal and indicating that the decision will be
delayed. A final decision on the appeal shall be made within 120 days of the
Committee’s receipt of the appeal.

The Committee shall have all of the authority with respect to all aspects of
claims for benefits under the Plan, and it shall administer this authority in
its sole discretion.

 

5.7 Committee Discretion.

 

  (a) Any action on matters within the discretion of the Committee, including
but not limited to, the amount of Severance Pay conferred upon a Participant,
shall be final and conclusive as to all Eligible Employees and other persons
claiming rights under the Plan. The Committee shall exercise all of the powers,
duties and responsibilities set forth hereunder in its sole discretion.
Notwithstanding anything in this Plan to the contrary, the Committee shall have
the sole discretion to interpret the terms of the Plan included but not limited
to, whether a termination is voluntarily or involuntary, whether a Participant’s
termination is for Cause, whether a Participant is offered a Comparable
Position, and whether Severance Pay shall be payable to any Participant under
this Plan.

 

  (b) Any increase or decrease in the amount of Severance Pay different than the
amount set forth in 4.1(a) above may be authorized in their sole discretion by
(i) the Committee, (ii) a Group President or Senior Vice President of the
Corporation with the endorsement of either the Senior Vice President Global
Human Resources or the Vice President Compensation and Benefits or (iii) the
Chief Executive Officer. Any such increase or decrease in the amount of
Severance Pay shall be final and conclusive as to all Eligible Employees and
other persons claiming rights under the Plan.

 

5.8 Plan Amendments. The Board may from time to time modify, alter, amend or
terminate the Plan. Any action permitted to be taken by the Board under the
foregoing provision may be taken by the CHRO if such action:

 

  (a) is required by law, or

 

9



--------------------------------------------------------------------------------

  (b) is estimated not to increase the annual cost of the Plan by more than
$5,000,000, or

 

  (c) is estimated not to increase the annual cost of the Plan by more than
$25,000,000 provided such action is approved and duly executed by the CEO.

Any action taken by the Board or CHRO shall be made by or pursuant to a
resolution duly adopted by the Board or CHRO and shall be evidenced by such
resolution or by a written instrument executed by such persons as the Board or
CHRO shall authorize for that purpose.

The Board or CHRO also shall have the right to make any amendment retroactively
which is necessary to bring the Plan into conformity with the Code or which is
otherwise permitted by applicable law. Any such amendment will be binding and
effective for the Employer.

Any action which is required or permitted to be taken by the Board under the
provisions of this Plan may be taken by the Management and Development
Compensation Committee of the Board or any other duly authorized committee of
the Board designated under the By-Laws of the Corporation.

The Board, the Management and Development Compensation Committee or any duly
authorized committee of the Board, the CEO or the CHRO may authorize persons to
carry out its policies and directives subject to the limitations and guidelines
set by it, and delegate its authority under the Plan.

 

5.9 Annual Reporting to the CEO. The CHRO shall report to the CEO before
January 31 of each year all action taken by such position hereunder during the
preceding calendar year.

 

5.10 Annual Reporting to the Board. The CEO shall report to the Board before
January 31 of each year all action taken by such position hereunder during the
preceding calendar year.

 

5.11 Delegation of Duties. This Plan is sponsored by Kimberly-Clark Corporation.
The Committee reserves the right to delegate any and all administrative duties
to one or more individuals or organizations. Any reference herein to any other
entity or person, other than the Committee or any of its members, which is
performing administrative services shall also include any other third party
administrators. The responsibilities of any third party administrator may be
governed, in part, by a separate administrative services contract.

 

5.12 Funding. Benefits shall be paid from the general assets of the Corporation.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

LIMITATIONS AND LIABILITIES

 

6.1 Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and a Participant, or
as a right of any Participant to be continued in the employment of his Employer,
or as a limitation of the right of an Employer to discharge any Participant with
or without Cause. Nor shall anything contained in this Plan affect the
eligibility requirements under any other plans maintained by the Employer, nor
give any person a right to coverage under any other Plan.

 

6.2 Non-Alienation. Except as otherwise provided herein, no right or interest of
any Participant or Beneficiary in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.

 

6.3 Applicable Law. This Plan is construed under, to the extent not preempted by
Federal law, enforced in accordance with and governed by, the laws of the State
of Wisconsin. If any provision of this Plan is found to be invalid, such
provision shall be deemed modified to comply with applicable law and the
remaining terms and provisions of this Plan will remain in full force and
effect.

 

6.4 Notice. Any notice given hereunder is sufficient if given to the Employee by
the Employer, or if mailed to the Employee to the last known address of the
Employee as such address appears on the records of the Employer.

 

6.5 Service of Process. The Plan Administrator shall be the designated recipient
of the services of process with respect to legal actions regarding the Plan.

 

6.6 No Guarantee of Tax Consequences. The Employer makes no commitment or
guarantee that any amounts paid to or for the benefit of a Participant under
this Plan will be excludable from the Participant’s gross income for Federal,
Social Security, or state income tax purposes, or that any other Federal, Social
Security, or state income tax treatment will apply to or be available to any
Participant. It shall be the obligation of each Participant to determine whether
each payment under this Plan is excludable from the Participant’s gross income
for Federal, Social Security, and state income tax purposes, and to notify the
Plan Administrator if the Participant has reason to believe that any such
payment is not so excludable. This Plan is intended to be compliant with
Section 409A of the Code and the guidance promulgated thereunder.
Notwithstanding any other provision of this Plan, the Corporation and the
Committee shall administer and interpret the Plan, and exercise all authority
and discretion under the Plan, to satisfy the requirements of Code Section 409A
and the guidance promulgated thereunder and any noncompliant provisions of this
Plan will either be void or deemed amended to comply with Section 409A of the
Code and the guidance promulgated thereunder.

 

11



--------------------------------------------------------------------------------

6.7 Limitation of Liability. Neither the Employer, the Plan Administrator, nor
the Committee shall be liable for any act or failure to act which is made in
good faith pursuant to the provisions of the Plan, except to the extent required
by applicable law. It is expressly understood and agreed by each Eligible
Employee who becomes a Participant that, except for its or their willful
misconduct or gross neglect, neither the Employer, the Plan Administrator nor
the Committee shall be subject to any legal liability to any Participant, for
any cause or reason whatsoever, in connection with this Plan, and each such
Participant hereby releases the Employer, its officers and agents, and the Plan
Administrator, and its agents, and the Committee, from any and all liability or
obligation except as provided in this paragraph.

 

6.8 Indemnification of the Committee. The Employer shall indemnify the Committee
and each of its members and hold them harmless from the consequences of their
acts or conduct in their official capacity, including payment for all reasonable
legal expenses and court costs, except to the extent that such consequences are
the result of their own willful misconduct or breach of good faith.

 

12



--------------------------------------------------------------------------------

APPENDIX A

EMPLOYERS COVERED BY THE KIMBERLY-CLARK CORPORATION

SEVERANCE PAY PLAN

 

Employers

  

Participating Units

American Allsafe Company    All salaried and hourly non-organized employees*
Avent, Inc.    All salaried and hourly non-organized employees, and hourly
non-organized employees at former Tecnol, Inc. facilities* I-Flow Corporation   
All salaried and hourly non-organized employees* Jackson Products, Inc.    All
salaried and hourly non-organized employees* Jackson Safety LLC    All salaried
and hourly non-organized employees* Jackson-Wilson LLC    All salaried and
hourly non-organized employees* Kimberly-Clark Corporation    All salaried and
hourly non-organized employees* Kimberly-Clark Financial Services, Inc.    All
salaried and hourly non-organized employees* Kimberly-Clark Global Sales, LLC   
All salaried employees* Kimberly-Clark International Services Corporation    All
salaried and hourly non-organized employees except those who transfer to a 50%
or less owned foreign subsidiary on a non-temporary basis* Kimberly-Clark
Michigan, Inc.    All salaried employees* Kimberly-Clark Pennsylvania, LLC   
All salaried employees* Kimberly-Clark Worldwide, Inc.    All salaried and
hourly non-organized employees*

 

* including those on temporary assignment at other employers or in other
classifications, but excluding employees on temporary assignment from another
Employer or classification.

 

13



--------------------------------------------------------------------------------

APPENDIX B

2009 VOLUNTARY

SEVERANCE PROGRAM

 

1. In General. Notwithstanding the requirement under Section 3.2 of the Plan
that Severance Pay is only payable upon involuntary termination, a Participant
who voluntarily terminates employment shall receive Severance Pay if they
otherwise qualify under the terms of the Plan and meet the requirements of
Section 2 below, except to the extent otherwise limited in accordance with the
terms approved by the Corporation for this 2009 Voluntary Severance Program (the
“Program”). A Participant will no longer be eligible under this Program if their
separation from service is after December 31, 2009.

 

2. Voluntary Severance Election. A Participant qualifies under this Section 2 if
such Participant is a salaried exempt or non-exempt nonproduction employee who
submits an election to participate in the Program on or after April 21, 2009 and
prior to May 23, 2009 and who

 

  (a) is employed by the Corporation as of April 22, 2009, and separates from
service with their Employer on June 30, 2009 unless the Chief Executive Officer
of the Corporation exercises his discretion to require such Participant to
remain employed until a later release date, but no later than December 31, 2009;

 

  (b) separates from service with their Employer during the period April 1, 2009
through April 21, 2009; or

 

  (c) separates from service with their Employer during the period April 1
through May 31 and on or after the date the Participant has attained age 55.

 

3. Severance Agreement and Release. No Participant shall be entitled to receive
any of the benefits provided under the Plan hereunder unless such Participant
executes a Separation Agreement and Full and Final Release of Claims, in the
form required by the Corporation, within the period specified for such
individual therein and such Participant does not revoke such Separation
Agreement and Full and Final Release of Claims in writing within the 7-day
period following the date on which it is executed.

 

4. Excluded Participants. Notwithstanding any provision in this Appendix B to
the contrary, the following Participants, and groups of Participants are
excluded from participation in this Program:

 

  (a) members of the Corporation’s Global Strategic Leadership Team;

 

  (b) a Participant who was granted an Equity Participation Plan Retention Grant
at the meeting of the Management and Development Compensation Committee on
April 29, 2009;

 

  (c) employees of Kimberly-Clark Professional Global Safety Business;

 

  (d) U.S. employees in the Corporation’s compensation department;

 

  (e) Health Care Medical Devices Research and Engineering (Roswell based);

 

  (f) Health Care Regulatory Affairs (Roswell based);

 

14



--------------------------------------------------------------------------------

  (g) HC Quality Engineers (Roswell);

 

  (h) employees of MEA Sparktak; and

 

  (i) other excluded employees and groups as designated by the CHRO pursuant to
a resolution duly adopted by the CHRO.

 

15